Citation Nr: 0210575	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1997, for the grant of dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Mr. Daniel G. Krasnegor, 
Attorney at Law


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


REMAND

The veteran, who had active military service from February 
1949 to March 1969, died on November [redacted], 1990.  The appellant 
is his surviving spouse.  She appealed to the Board of 
Veterans' Appeals (Board) from a November 1999 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied her claim for 
accrued benefits.  In April 2001, the Board also denied her 
claim, and she appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).

In December 2001, the appellant's representative and the VA 
General Counsel filed a joint motion requesting that the 
Court partially vacate the Board's decision, to the extent 
that it did not consider the issue of the appellant's 
entitlement to an effective date earlier than September 1, 
1997, for the grant of dependency and indemnity compensation 
(DIC).  The parties further requested that the Court remand 
this issue to the Board for further development and 
consideration and indicated the appellant is not contesting 
the Board's decision on the claim for accrued benefits.  The 
Court granted the joint motion for partial remand later in 
December 2001 and returned the case to the Board for 
compliance with the directives specified.

In February 2000, a Decision Review Officer (DRO) granted an 
earlier effective date (EED) of September 1, 1997, for the 
award of DIC.  And in March 2000, after being notified of 
that decision, the appellant submitted a timely Notice of 
Disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.201 (1997); see also Gallegos v. Gober, 14 
Vet. App. 50 (2000).  Consequently, she must, in turn, 
receive a Statement of the Case (SOC) concerning this 
particular issue and be given an opportunity to "perfect" 
an appeal to the Board.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 19.29, 19.30, 20.200, 20.202, 20.203, 20.204, 20.300, 
20.301, 20.302, 20.303, 20.304, 20.305, 20.306.  So the case 
must be remanded-as opposed to referred, to the RO to cure 
this procedural defect.  See Manlincon v. West, 12 Vet. App. 
238 (1999).



Accordingly, the case hereby is REMANDED to the RO for the 
following:

1.  Provide the appellant an appropriate 
SOC on the issue of whether she is 
entitled to an effective date earlier 
than September 1, 1997, for the grant of 
DIC.

2.  If, and only if, the appellant 
thereafter perfects an appeal to the 
Board on this specific issue should it be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




